       Case 1:17-cv-08043-RA-KNF Document 73 Filed 09/18/19 Page 1 of 1




MICHAEL G. O’NEILL
ATTORNEY AT LAW




By ECF


                                                    September 18, 2019


Hon. Ronnie Abrams
United States District Judge
40 Foley Square
New York, NY 10007

               Re:    Passante et al. v. Makkos et al.
                      17 Civ. 8043 (RA)

Dear Judge Abrams:
        I represent the plaintiffs. I am pleased to advise the Court that the parties reached a
settlement of the within action at a private mediation yesterday. Because this is an FLSA
action, Court approval is required for the settlement. In light of these developments, I am
requesting that the deadline for filing the JPTO be canceled, that the October 4 conference be
canceled, and that the Court give the parties until October 18, 2019 to file their application for
approval of the settlement.
       Defendants consent to this request.
                                                     Respectfully yours,




     30 VESEY STREET•NEW YORK•NEW YORK•10007•(212) 581-0990•DARROW@ONEILLAW.COM
